IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

N'KOSI LERONE JONES,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2889

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed October 7, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel.

N'Kosi Lerone Jones, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Bryan Jordan, Senior Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED as successive. Fla. R. App. P. 9.141(d)(6)(C).

LEWIS, WETHERELL, and JAY, JJ., CONCUR.